DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 02/18/2021. Claims 1, 4-6, 8-14, 17-22, 24 and 27 are amended, claims 2-3, 7, 15-16 and 25-26 are canceled and claims 28-31 are newly added. Claims 1, 4-6, 8-14, 17-24 and 27-31 are pending.

Response to Arguments
35 U.S.C. 103:
Applicant’s arguments with respect to amended claim(s) 1, 4-6, 8-14, 17-24 and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections:
In response to corrective amendments, claim objections with respect to 1, 14 and 24 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


1. 	Claims 1, 11, 14 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Korsunsky, US2011/0231510 A1.

Per claim 1, Hahn discloses an enterprise security controller to provide security to an enterprise, comprising: 
a processor and memory (Computing system 600 includes host physical hardware 610 and isolated partition hardware 620.  Host physical hardware 610 includes, for example, one or more processors and associated memory to support host execution environment 612.  Host execution environment 612 provides an execution environment for host software agent(s) 614 – Hahn: par. 0041); 
a network interface (routing service 140 routes messages between host software agent 120 and presence verifier 112 (and/or isolated partition 110).  In the illustrated embodiment, routing service 140 is implemented on the host.  In an alternative embodiment, routing service 140 is implemented in a different location on computing system 100.  For example, routing service 140 may be implemented on a network interface card (NIC) or on a network controller (e.g., local area network (LAN) controller) – Hahn: par. 0024); and
 executable instructions encoded within the memory to provide a security engine operable for defining a security policy indicating an application (presence verifier 330 includes agent manager 340, timer(s) 342, policies 346, and/or error log 344.  Agent manager 340 is a  – Hahn: par. 0031); 
Hahn is not relied on to disclose but in view of Korsunsky discloses receiving via the network interface a plurality of reports of security events from client devices, the security events indicating that a plurality of malfunctions or crashes of the application has occurred across the plurality of client devices (The firewall application 512 may identify an anomalous activity within a data flow 444 by detecting the degree to which (or, the number of number of times that) the data flow 444 maps to an artificial neuron in the self-organizing map. It will be appreciated that the machine learning logic 314 or self-organizing map may detect an anomaly that emerges over time and that may not be evident in a single event, packet 403, or cell 408. When such an anomaly is detected, it may be indicated in the normalized data 428, which may be associated with an application identification 412 and a security policy 414, either or both of which may be associated with directing the cell router 410 to transmit any and all data cells 408 that are associated with the anomaly to an instance of the firewall application 514 – Korsunsky: par. 0585 – Note: A network firewall inherently intercepts traffic from plurality of devices to provide protection from many types of attacks, some of which may be intentional and malicious, some of which may be the result of a malfunctioning or rogue facility – par. 0568); 
(the presence verifier may periodically poll the registered host software agents to determine whether they are currently executing (or whether they started executing). Referring again to FIG. 2, in an embodiment, the host software agent periodically sends keep alive (or heartbeat) messages to the presence verifier as shown by 212.  The presence verifier determines whether the keep alive message(s) have been received within the expected time interval at 214 – Hahn: par. 0034-0035); and 
instructing, based on the determination, at least one of the plurality of client devices to take a remedial action (the presence verifier initiates one or more remedial actions, if it determines that the host software agent is no longer executing and/or did not start executing.  In an embodiment, almost any kind of remediation may be initiated by the presence verifier – Hahn: par. 0036).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn in view of Korsunsky to include a receiving via the network interface a plurality of reports of security events from client devices, the security events indicating that a plurality of malfunctions or crashes of the application has occurred across the plurality of client devices.
One of ordinary skill in the art would have been motivated because it would allow “recognition of patterns that are relevant to identifying threats of disparate types, including threats relevant to attacks by hackers, network traffic from malfunctioning computing  – Korsunsky: par. 0023.

Per claim 14, it recites one or more non-transitory, computer-readable mediums having stored thereon executable instructions to instruct a processor to provide a security server engine to provide security to an enterprise, the security server engine operable for performing functions as recited in claim 1.
Therefore, claim 14 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 11, Hahn in view of Korsunsky discloses the enterprise security controller of claim 1, wherein the remedial action comprises causing the at least one of the plurality of client devices to restart a monitored process (the presence verifier initiates a restart (or reload) of the host software agent that has failed to execute – Hahn: par. 0040).

Per claim 28, Hahn in view of Korsunsky discloses the enterprise security controller of claim 1, wherein the security engine is further operable for enforcing a security policy (presence verifier 330 includes agent manager 340, timer(s) 342, policies 346, and/or error log 344.  Agent manager 340 is a logical agent that keeps track of the current state of one or more registered host software agents (using, for example, agent ID 350).  Policies 346 are policies that indicate which (if any) remedial actions presence verify 330 is to take if host software  – Hahn: par. 0031).

Per claim 29, Hahn in view of Korsunsky discloses the enterprise security controller of claim 1, further comprising: a machine learning engine operable for receiving feedback indicating the at least one of the plurality of client devices did not host malware (If a detected anomalous behavior turns out to be benign, for example, it may be desirable to include this new information into the existing SOM.  Further, it may be desirable that that additional knowledge be added without losing and/or degrading and/or modifying existing knowledge.  And yet, the existing knowledge may have been acquired during training that may have occurred months or even years ago – Korsunsky: 0445).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn in view of Korsunsky to include a machine learning engine operable for receiving feedback indicating the at least one of the plurality of client devices did not host malware.
One of ordinary skill in the art would have been motivated because it would allow “to provide the capability to add incremental knowledge to existing SOMs” – Korsunsky: par. 0445 – Note: SOM stands for self-organizing map.

2.	Claims 4, 8, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Korsunsky, US2011/0231510 A1 as applied to claims 1 and 14 above, further in view of Taskov, US2013/021762 A1.

Per claims 4 and 17, Hahn in view of Korsunsky discloses features of claims 1 and 14.
Hahn in view of Korsunsky is not relied on to explicitly disclose but further in view of Taskov discloses wherein one of the security events comprises detecting that a monitored process uses excessive system resources (the resource usage sample points 128 show usage of dynamically allocated memory 112, but other resources 140 may also (or alternately) be sampled and monitored as described herein.  For example, in some embodiments the monitored resource(s) 140 include hard disk space.  In some scenarios, a system 102 can become unavailable if enough drive space is not available.  The paging file used for virtual memory can grow as memory pressure increases, or a process that writes data to a log file can consume too much drive space, for instance – Taskov: par. 0062).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn-Korsunsky further in view of Taskov to include wherein one of the security events comprises detecting that a monitored process uses excessive system resources.
One of ordinary skill in the art would have been motivated because it would allow to “use self-tuned detection to monitor processes, for efficiently recycling processes to prevent problems caused by resource loss” – Taskov: Abstract, wherein by monitoring the memory behavior of the service(s), the time when a service should be recycled is indicated – Taskov: par. 0025.

Per claims 8 and 21, Hahn in view of Korsunsky discloses features of claims 1 and 14.
(the used space on a hard disk can be monitored by leak detection code 202 and an indicator can be triggered by code 202 if the used space is increasing too quickly.  The case of the paging file correlates closely to the volatile memory leak case.  A constantly increasing paging file probably indicates a leak – Taskov: par. 0062).
The same motivation to modify Hahn-Korsunsky further in view of Taskov applied to claim 4 above applies here.

Per claim 20, Hahn in view of Korsunsky discloses the one or more computer-readable mediums of claim 14.
Hahn in view of Korsunsky is not relied on to explicitly disclose but further in view of Taskov discloses wherein one of the security events comprises detecting errors in a monitored process (Some embodiments described herein use statistical methods to detect when a pattern of memory usage for a process indicates that memory is leaking.  Specifically, some embodiments use a least squares linear regression to help establish a trend line to model the memory usage and to limit the influence of random stray values.  Based on this trend, one can make a manual or automatic decision whether to recycle the process being monitored – Taskov: par. 0026).
The same motivation to modify Hahn-Korsunsky further in view of Taskov applied to claim 4 above applies here.

s 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Korsunsky, US2011/0231510 A1 as applied to claims 1 and 14 above, further in view of Ohta, US2010/0107246 A1.

Per claims 5 and 18, Hahn in view of Korsunsky discloses features of claims 1 and 14. 
Hahn in view of Korsunsky is not relied on to explicitly disclose but further in view of Ohta discloses wherein one of the security events comprises detecting a change of process identifier for a monitored process (The software program checking unit 117 is configured to perform checking of software program of the first domain 10 according to the execution priority stored in the execution sequence storage unit 111.  It is desirable to start the checking immediately after startup of the OS of the second domain is completed.  In addition, in order to ensure safety, it is desirable that the software program checking unit 117 check (detect) whether or not all the software programs stored in the first domain 10 are safe. [0052] Examples of a method for checking software program include: a method for figuring out and storing in advance a checksum or a hash value for a software program code, as well as for reading and matching the software program at the time of checking; a method for checking whether or not there is any manipulation, by using an electronic signature accompanying a software program code; and the like.  In the execution sequence storage unit 111 described above, information on program codes necessary for the checking, as well as a check sum list and a hash value as necessary, are stored – Ohta: par. 0051-0052 – Note: an electronic 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn-Korsunsky further in view of Ohta to include wherein one of the security events comprises detecting a change of process identifier for a monitored process.
One of ordinary skill in the art would have been motivated because it would allow “to prohibit execution of a software program that is determined to be unsafe” – Ohta: par. 0053.

4.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Korsunsky, US2011/0231510 A1 as applied to claims 1 and 14 above, further in view of Chen, US8099784 B2.

Per claims 6 and 19, Hahn in view of Korsunsky discloses features of claims 1 and 14.
Hahn in view of Korsunsky is not relied on to explicitly disclose but further in view Ohta discloses wherein one of the security events comprises detecting removal or uninstallation of a monitored application (the module 304 can monitor and detect changes to registry keys associated with the installation/uninstallation of applications.  When a modification is made to such a registry key, the interception module 306 can intercept this attempt and prevent the change from occurring – Chen: col. 7, lines 24-28).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn-Korsunsky further in view of Chen 
One of ordinary skill in the art would have been motivated because it would allow to include a module for detecting and intercepting an attempt to remove or modify an application and to further allow for analysis of the application by the module to determine if it is malware – Chen: col. 7, lines 24-32.

5.	Claims 9-10, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307A1 in view of Korsunsky, US2011/0231510 A1 as applied to claims 1 and 14 above, further in view of Largman, US2006/0143530A1.

Per claims 9 and 22, Hahn in view of Korsunsky discloses features of claims 1 and 14.  
Hahn in view of Korsunsky is not relied on to disclose but further in view of Largman discloses wherein the remedial action comprises causing the at least one of the plurality of client devices to boot the at least one of the plurality of client devices from a remediation image (Where the template data store contains operating-system and application software, the repair process may copy over or re-install the operating system first and then the application software… On completion of the repair, the repair software may direct the user to switch back to normal mode and re-boot the computer 1 - Largman: par. 0058 and 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn-Korsunsky further in view of Largman to include wherein the remedial action comprises causing the at least one of the 
One of ordinary skill in the art would have been motivated because it would allow to provide “a supporting environment which enhances the stability and functionality of the user computer environment” wherein “the supporting environment may have a capability interacting with the user computing environment” – Largman: par. 0141-0142.

Per claim 10, Hahn in view of Korsunsky discloses the enterprise security controller of claim 1. 
Hahn in view of Korsunsky is not relied on to disclose but further in view of Largman discloses wherein the remedial action comprises causing the at least one of the plurality of client devices to reinstall a monitored application (on rebooting the computer 1 may automatically repair the data drive 12.  It copies software from the template data store 14 to the data store 12 without further direction from the user.  Previously set user preferences may, however, direct the course of repair. [0058] Thus, where the template data store 14 contains only application software, the repair process may copy over or re-install that application software from the template data store 12.  Where the template data store contains operating-system and application software, the repair process may copy over or re-install the operating system first and then the application software - Largman: par. 0057-0058 and Fig. 10).
The same motivation to modify Hahn-Korsunsky further in view of Largman applied to claim 9 above applies here.


Hahn in view of Korsunsky is not relied on to disclose but further in view of Largman discloses wherein the remedial action comprises causing the at least one of the plurality of client devices to reimage the at least one of the plurality of client devices with a clean operating system image (Uninstallation or deletion of an application may precede re-installation or copying over of that software.  Re-formatting of the data store 12 may precede re-installation or copying over of the operating system.  Resetting of ROM-resident parameters may precede re-installation or copying over of operating-system or application software - Largman: par. 0059).
The same motivation to modify Hahn-Korsunsky further in view of Largman applied to claim 9 above applies here.

6. 	Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Korsunsky, US2011/0231510 A1 as applied to claim 1, further in view of Havewala, US2012/0159256 A1.

Per claim 12, Hahn in view of Korsunsky discloses the enterprise security controller of claim 1. 
Hahn in view of Korsunsky is not relied on to disclose but further in view of Havewala discloses wherein the remedial action comprises causing the at least one of the plurality of client devices to run a diagnostic command (In a fourth embodiment the proactive error scanner 145 is launched, i.e., invoked to execute, when commanded by a user 105.  In an aspect of this  – Havewala: par. 0042).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn-Korsunsky further in view of Havewala to include receiving instructions for taking a security action; and causing the computing apparatus to take the security action, wherein a defense state is triggered, based on the out-of-band management agent not healing the security event.
One of ordinary skill in the art would have been motivated because it would allow attempting “to correct verified data structure corruptions on a volume of the file system while the volume is maintained offline for the time necessary to attempt to correct its prior identified corruptions” – Havewala: Abstract, wherein “to promote file system resiliency management for searching for, the verification of, and the correction of data structure corruptions with minimal disruption to user and application data structure access” – Havewala: par. 0006, “the file system manager 110 schedules the execution of the spot corruption corrector 125 based on the nature and severity of identified confirmed corruptions” – Havewala: par. 0049.

23 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Korsunsky, US2011/0231510 A1 as applied to claim 14 above, further in view of Lo, US2006/0020924 A1.

Per claim 23, Hahn in view of Korsunsky discloses the one or more computer-readable mediums of claim 14. 
Hahn in view of Korsunsky is not relied on to disclose but further in view of Lo discloses features further comprising a machine learning engine operable for detecting and avoiding false positives based on historical data (A training loop is used by the Engine to adjust the control limits and a number of the configured values based on real time outcomes and also re-initiate a new base lining process to reset the Footprint.  FIG. 7 depicts the training process… When a trainable event has occurred, then the composite control limit is adjusted.  The amount by which the control limit is adjusted depends on the new calculated composite value, the old control limit, and a configured percentage value.  The control limit is moved towards the calculated value (i.e. up for a false positive, down for a false negative) by the configured value multiplied by the difference between the control limit and the calculated value – Lo: par. 0137 and 0140).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn-Korsunsky further in view of Lo to include a machine learning engine operable for detecting and avoiding false positives based on historical data.
“to indicate a statistically significant probability that an operating anomaly exists within the at least managed unit grouping corresponding to the acquired time-series data” – Lo: Abstract.

8.	Claims 24, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Havewala, US2012/0159256 A1.

Per claim 24, Hahn discloses a computing apparatus, comprising: 
a processor and memory, comprising an application to be monitored (FIG. 6 is a block diagram illustrating selected aspects of a hardware-based embodiment of an isolated partition.  Computing system 600 includes host physical hardware 610 and isolated partition hardware 620.  Host physical hardware 610 includes, for example, one or more processors and associated memory to support host execution environment 612.  Host execution environment 612 provides an execution environment for host software agent(s) 614 – Hahn: par. 0041); and 
an out-of-band management agent (Note: Presence Verifier is in communication with an out-of-band management node. Furthermore, the Presence Verifier is within an isolated partition, the isolated partition providing an execution environment that cannot be reached from the host operating system (and/or the host processor) – Hahn: par. 0018 and Fig. 1 and 5) operable for 
registering the application using a secure co-processor (Referring to process block 210, a host software agent (e.g., host software agent 120, shown in FIG. 1) registers with a presence verifier…Host software agent 310 sends registration message 320 to presence verifier 330  – Hahn: par. 0028-0030); 
monitoring the application (Agent manager 340 is a logical agent that keeps track of the current state of one or more registered host software agents (using, for example, agent ID 350) – Hahn: par. 0031); 
reporting a security event to a security controller apparatus, the security event indicating that a malfunction or crash of the application has occurred (policies 354 provide one or more remediation policies to indicate remedial actions presence verifier 330 is to initiate if host software agent 310 stops executing (and/or does not start to execute). Examples of remedial actions that may be indicated by policies 354 include: …generating an external event to alert an external computing system (e.g., a management console) – Hahn: par. 0030). 
Hahn is not relied on to explicitly disclose but in view of Havewala, it discloses receiving instructions for taking a security action (if a condition, also referred to herein as a perceived error, is initially encountered while a user 105, a processing task 115 or the file system manager 110 is attempting to access data on a file system volume, also referred to herein as a volume, 170, the file system manager 110 schedules, or otherwise initiates the processing of, a corruption self-healer component 155 – Havewala: par. 0023); and 
causing the computing apparatus to take the security action, wherein a defense state is triggered, based on the out-of-band management agent not healing the security event (if the corruption self-healer 155 cannot remedy a volume corruption, the corruption self-healer 155 spot corruption corrector 125 is a software application task that is initiated to execute by the file system manager 110 and has the capability to attempt to correct confirmed corruptions, i.e., errors in the file system volumes 170 that are identified by entries 195 in volume corruption logs 190…the file system manager 110 schedules the execution of the spot corruption corrector – Havewala: par. 0025 and 0048-0049).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn in view of Havewala to include receiving instructions for taking a security action; and causing the computing apparatus to take the security action, wherein a defense state is triggered, based on the out-of-band management agent not healing the security event.
One of ordinary skill in the art would have been motivated because it would allow attempting “to correct verified data structure corruptions on a volume of the file system while the volume is maintained offline for the time necessary to attempt to correct its prior identified corruptions” – Havewala: Abstract, wherein “to promote file system resiliency management for searching for, the verification of, and the correction of data structure corruptions with minimal disruption to user and application data structure access” – Havewala: par. 0006, “the file system manager 110 schedules the execution of the spot corruption corrector 125 based on the nature and severity of identified confirmed corruptions” – Havewala: par. 0049.

Per claim 30, Hahn in view of Havewala discloses the computing apparatus of claim 24, wherein the defense state includes making the computing apparatus remotely manageable (after node 510.sub.1 is partly isolated from network 520, the presence verifier may communicate with management node 530.  For example, the presence verifier may alert management node 530 that the host software agent has failed to execute.  Management node 530 may provide remediation instructions to the presence verifier responsive, at least in part, to receiving an event that indicates the host software agent has failed to execute.  The communication may occur over an out-of-band communication channel between the presence verifier and management node 530 – Hahn: par. 0039).

Per claim 31, Hahn in view of Havewala discloses the computing apparatus of claim 24, wherein the application is an antivirus agent (Host software agent 120 may be any software agent (e.g., program, module, etc.) that is executing on host 102.  As used herein, the term "executing" not only refers to software that is currently running but it may also include software whose execution is interrupted (e.g., to share execution resources with other programs) or software that runs periodically (e.g., once per minute).  That is, the term executing may include periodic execution and/or temporary interruption of execution (e.g., due to the scheduling of other tasks).  In one embodiment, host software agent 120 provides a security or management service.  Examples of such services include asset tracking,  – Hahn: par. 0017).

9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn, US2007/0006307 A1 in view of Havewala, US2012/0159256 A1 as applied to claim 24 above, further in view of Taskov, US2013/0211762 A1.

Per claim 27, Hahn in view of Havewala discloses the computing apparatus of claim 24. 
Hahn in view of Havewala is not relied on to disclose but in further view of Taskov discloses wherein the security event further comprises detecting that a monitored process uses excessive system resources (the resource usage sample points 128 show usage of dynamically allocated memory 112, but other resources 140 may also (or alternately) be sampled and monitored as described herein.  For example, in some embodiments the monitored resource(s) 140 include hard disk space.  In some scenarios, a system 102 can become unavailable if enough drive space is not available.  The paging file used for virtual memory can grow as memory pressure increases, or a process that writes data to a log file can consume too much drive space, for instance – Taskov: par. 0062).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn-Havewala further in view of Taskov to include wherein the security event further comprises detecting that a monitored process uses excessive system resources.
“use self-tuned detection to monitor processes, for efficiently recycling processes to prevent problems caused by resource loss” – Taskov: Abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434